Citation Nr: 1103467	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
PTSD, to include a total rating due to individual unemployability 
(TDIU), from July 7, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions of the Department of the Veterans Affairs (VA), 
Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 
2004 rating decision, the RO, in pertinent part, granted service 
connection for PTSD and assigned an initial 30 percent rating, 
effective September 11, 2002.  The Veteran perfected an appeal 
with regard to the initial disability rating assigned.  In an 
April 2007 rating decision, the RO assigned a 50 percent rating 
for PTSD, effective August 4, 2006, the date of VA examination.  
The Veteran perfected an appeal with regard to the effective date 
assigned for the 50 percent rating.

In June 2006, the Veteran and his spouse testified at an RO 
hearing; a copy of the hearing transcript is associated with the 
record.

In a November 2009 decision, the Board denied entitlement to an 
initial rating in excess of 30 percent for PTSD, prior to July 7, 
2004; granted an effective of July7, 2004 for the assignment of 
an initial 50 percent rating for PTSD; and denied entitlement to 
an initial rating in excess of 50 percent for PTSD, from July 7, 
2004.  The Veteran perfected an appeal of this decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
by Order dated in November 2010 granted the parties' Joint Motion 
for Partial Remand (joint motion), vacating and remanding that 
part of the Board's November 2009 decision that denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD, from July 7, 2004.  By that same Order, the Court deemed 
abandoned and dismissed the appeal as to the remaining issues.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional 
development is warranted.

In the joint motion, the parties agreed that the case should be 
remanded due to the Board's failure to provide adequate reasons 
or bases for its determination that a rating higher than 50 
percent for PTSD, from July 7, 2004, was not warranted.

While the case was before the Court, in a January 2010 rating 
decision issued in February 2010, the RO assigned a 50 percent 
rating for PTSD, effective July 7, 2004.  

In a December 2010 statement, the Veteran's spouse indicated that 
his PTSD had been getting worse and worse, especially since his 
retirement in September 2007.  The Veteran's last VA PTSD 
examination was performed in August 2006.  As such, a remand for 
a more contemporaneous VA examination to assess the current 
nature, extent, and severity of his PTSD and whether it renders 
him unemployable is required.  Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2010).

The record contains only selected VA treatment records dated from 
March 15, 2007 to June 2010.  There are no comprehensive records 
covering the entire appeal period.  [Parenthetically, the Board 
notes that a June 2010 VA mental health outpatient treatment note 
has been added to the record without a waiver of RO consideration 
or the issuance of a supplemental statement of the case (SSOC) 
under 38 C.F.R. § 19.31 (2010).]  As comprehensive VA records 
dated since March 15, 2007 have not been associated with the 
file, the Board is unable to ascertain the full level of severity 
of the Veteran's PTSD throughout the appeal period.  On remand, 
VA should obtain all outstanding VA clinical records dated since 
March 15, 2007 and associate them with the claims file.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
consideration of whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the facts 
found) pursuant to decisions in Fenderson v. West, 12 Vet. App. 
119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), or 
referral for an extraschedular rating is warranted for the 
Veteran's PTSD, after July 6, 2004.

The Board notes that a TDIU may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In 
exceptional circumstances, where, as here, the Veteran does not 
meet the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the individual is 
unable to secure and follow a substantially gainful occupation.  
38 C.F.R. § 4.16(b) (2010).

As the Veteran has been unemployed since September 2007, the 
Board finds that the evidence of record raises the issue of 
entitlement to a TDIU, to include on an extraschedular basis 
under the provisions of 38 C.F.R. § 4.16(b).  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
for treatment and evaluation of the Veteran 
from the Philadelphia VA Medical Center, 
since March 15, 2007.  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  After completion of 1 above, schedule the 
Veteran for a VA psychiatric examination to 
determine the nature and extent of his PTSD 
and whether it renders him unemployable.  The 
entire claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD 
should be reported in detail.  The examiner 
should also describe the impact of the 
Veteran's PTSD disability on his occupational 
and social functioning, and specifically 
opine as to the severity of the PTSD and 
whether it alone renders him unable to secure 
and follow a substantially gainful occupation 
without regard to age or nonservice-connected 
disabilities.  If it is not possible to 
separate the effects of a nonservice-
connected condition from the Veteran's 
service-connected PTSD, the examiner should 
so state.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed report.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, please 
readjudicate the issue of entitlement to an 
initial rating in excess of 50 percent for 
PTSD, including a TDIU rating, from July 7, 
2004, in light of all pertinent evidence and 
legal authority.  VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to Fenderson and Hart, 
cited to above; (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b); and (3) referral for an 
extraschedular TDIU under 38 C.F.R. § 4.16(b) 
are warranted.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an SSOC 
and afforded an appropriate period of time to 
respond, before the claims file is returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


